Montgomery, C. J.
(dissenting). There is a limitation upon the right which a man has to do what he will with his own. I think a very proper statement of that limitation is that he shall not so use his own property as to be likely to work injury to another. My Brother Hooker seems to be of the opinion that, even though the use made of property by its owner is likely to result in injury to young children, by attracting them to a dangerous use of the property, yet, if the property be located wholly upon one’s own land, so that the child must become a trespasser, in the technical sense, before he can receive injury from the property, the owner may leave it exposed, and will not be liable.
In Powers v. Harlow, 53 Mich. 507 (19 N. W. 257, 51 Am. Rep. 154), it was said by Mr. Justice Cooley that:
“Children, wherever they go, must be expected to act upon childish instincts and impulses; and others who are chargeable with a duty of care and caution towards them must calculate upon this, and take precautions accordingly. If they leave exposed to the observation of children anything which would be tempting to them, and which they, in their immature judgment, might naturally suppose they were at liberty to handle or play with, they should expect that liberty to be takenciting Railroad Co. v. Stout, 17 Wall. 657, and other cases.
This case has been since cited by this court as an authority that where injury results from leaving a dangerous substance exposed, or leaving a pitfall for others, or leaving dangerous machinery in a position where children, acting upon childish instincts, have attempted its use to their injury, the owner is liable. See Keating v. Railroad Co., 97 Mich. 154 (56 N. W. 346, 37 Am. St. Rep. 328).
*482It is true that neither in Powers v. Harlow nor Keating v. Railrodd Co. were the facts analogous to those in the present case, and for this reason the cases may be distinguished. I refer to them as showing the expressions of the court upon this subject. Indeed, we are not left in doubt as to what was intended by the opinion in Powers v. Harlow. Judge Cooley, in his work on Torts (2d Ed., p. 356, *303), under the head of “Implied Licenses,” says:
“In the case of young children and other persons not fully sui juris, an implied license might sometimes arise when it would not in behalf of others. Thus, leaving a tempting thing for children to play with exposed, where they would be likely to gather for that purpose, may be equivalent to an invitation to them to make use of it; and perhaps if one were to throw away upon his premises, near' the common way, things tempting to children, the same^ implication should arise.”
Similar expressions have been indulged in by other eminent writers. In Bish. Noncont. Law, § 854, stated:
“A child too young to be controlled by reason, therefore not improperly led by its instincts, receives from the law the protection which its special nature requires. Eor example, a man who leaves on his own ground, open to the highway, or upon or beside any public place, a dangerous machine, likely to attract children, will be liable to one injured by playing with it, if he-neglected precautions against such an accident. On this principle, railroads are held responsible, under proper circumstances, for injuries to young children playing with their turntables.”
In 1 Thomp. Neg. (1st Ed.) p. 305, it is said:
“It would be a barbarous rule of law that would make the owner of land liable for setting a trap thereon, baited with stinking meat, so that his neighbor’s dog, attracted by his natural instincts, might run into it and be killed, and which would exempt him from liability for the consequences of leaving exposed and unguarded on his land a dangerous machine, so that his neighbor’s child, attracted to it and tempted to intermeddle with it by instincts *483equally strong, might thereby be killed or maimed for liEe. Such is not the law.”
See, also, Whart. Neg. § 860.
It becomes of some interest to inquire to what extent this doctrine has been adopted by the courts. The case of Railroad Co. v. Stout, 17 Wall. 657, appears to be a well-considered case; and it was held that where a railroad company left-a turntable exposed and unlocked, even some distance from inhabited dwellings, if the turntable was found to be a dangerous machine, and the employés of defendant had reason to believe that children would probably resort to it, an injured child might recover for injuries received in an attempt to use such turntable. The court cite the case of Lynch v. Nurdin, 1 Adol. & E. (N. S.) 29; Mr. Justice Hunt stating that in the latter case the child was clearly a trespasser in climbing upon the cart. The court also- cite Birge v. Gardiner, 19 Conn. 507 (50 Am. Dec. 261), and Daley v. Railroad Co., 26 Conn. 591 (68 Am. Dec. 413). This case was followed by the supreme court of Minnesota in Keffe v. Railway Co., 21 Minn. 207 (18 Am. Rep. 393), and also in’ O'Malley v. Railway Co., 43 Minn. 289 (45 N. W. 440). It was cited and approved by the supreme court of Ohio in Harriman v. Railway Co., 45 Ohio St. 11 (12 N. E. 451, 4 Am. St. Rep. 507). It was cited and followed by the supreme court of California in Barrett v. Southern Pac. Co., 91 Cal. 296 (27 Pac. 666, 25 Am. St. Rep. 186). It was followed by the supreme court of Missouri in Nagel v. Railway Co., 75 Mo. 653 (42 Am. Rep. 418). See, also, Schmidt v. Distilling Co., 90 Mo. 293 (1 S. W. 865, 2 S. W. 417, 59 Am. Rep. 16). Its authority was recognized by the supreme court of Kansas in City of Osage City v. Larkin, 40 Kan. 206 (19 Pac. 658, 2 L. R. A. 56, 10 Am. St. Rep. 186), and it. was followed in Kansas Central R. Co. v. Fitzsimmons, 22 Kan. 686 (31 Am. Rep. 203). The doctrine was approved by the supreme court of Nebraska in Atchison, etc., R. Co. v. Bailey, 11 Neb. 332 (9 N. W. 50); by the supreme court *484of Texas in Evansich v. Railway Co., 57 Tex. 123 (44 Am. Rep. 586). The doctrine was applied in Whirley v. Whiteman, 1 Head, 610; Ilwaco R. Co. v. Hedrick, 1 Wash. 446 (25 Pac. 335, 22 Am. St. Rep. 169); Ferguson v. Railway, 77 Ga. 102; Bridger v. Railroad Co., 25 S. C. 24; City of Pekin v. McMahon, 154 Ill. 141 (39 N. E. 484, 27 L. R. A. 206, 45 Am. St. Rep. 114). See, also,, Indianapolis, etc., R. Co. v. Pitzer, 109 Ind. 179 (6 N. E. 310, 10 N. E. 70, 58 Am. Rep. 387). Nor is it only in cases of turntables that this principle is applied. The case of Hydraulic Works Co. v. Orr, 83 Pa. St. 332, is an instructive case. See, also, Gramlich v. Wurst, 86 Pa. St. 79 (27 Am. Rep. 684). This subject was again reviewed by the Supreme Court of the United States in Union Pac. R. Co. v. McDonald, 152 U. S. 262 (14 Sup. Ct. 619); and in an elaborate opinion by Mr. Justice Harlan, concurred in by the entire bench, after a full review of the English and American authorities, the-doctrine of Railroad Co. v. Stout was reaffirmed. On the other hand, the courts of Massachusetts, New Hampshire, New Jersey, and New York have refused to follow the case of Railroad Co. v. Stout and the current of' authority.
It is said that Lynch v. Nurdin, 1 Adol. & E. (N. S.) 29, has been disapproved by later English cases, and the case of Mangan v. Atterton, L. R. 1 Exch. 239, is cited. But the latter case has itself been disapproved by Chief Justice Cockburn in Clark v. Chambers, 3 Q. B. Div. 327, in which case it was said:
“It appears to us that a man who leaves in a public-place, along which persons, and, amongst them, children, have to pass, a dangerous machine, which may be fatal to-•any one who touches it, without any precaution against mischief, is not only guilty of negligence, but of negligence of a very reprehensible character; and not the less so because the imprudent and unauthorized act of another may be necessary to realize the mischief to which the un-’ lawful act or negligence of the defendant has given occasion.”
*485The case cited from 5 Kan. 191 [Caulkins v. Mathews], as sustaining the view that a trespasser can under no circumstances have a right of action, is certainly overruled by the later Kansas cases cited above, to the extent, at least, that the latter cases hold that where there is the element of enticement of young children, who act upon childish instincts, a recovery may be had by a trespasser.
Reference is had to a discussion of this subject in the •opinion of Hall, J., in Keffe v. Railway Co., 2 Cent. Law J. 172. It should be stated that this was a discussion in an opinion by the circuit judge, which was not followed by the supreme court of Minnesota, but, on the •other hand, the entire bench concurred in the rule laid down ixi Railroad Co. v. Stout.
It will be seen that the great weight of authority in this ■country sustains the rule laid down in Railroad Co. v. Stout. Its authority has been recognized by our own decisions, although in cases where a ruling upon the precise point was not called for. I do not share the apprehension of my Brother Hooker that a man would not be ■safe to leave agricultural implements on his farm if this rule should obtain. Undoubtedly there must be something about the premises to entice a child, and, unless there is something calculated to allure a child of tender, years, and to appeal to his childish instincts, no duty of the owner is violated. Nor do I understand that the question of negligence or of no negligence is to be decided by ascertaining whether a farmer may or may not be guilty ■of the act. You may call the doctrine of these cases the result of evolution of the law, or what you please. It is a humane doctrine, and the principle cannot be better stated than in the extract from Thompson on Negligence above quoted. I do not feel justified in ignoring the overwhelming weight of authority which makes for this rule, as well as the* expressions of our own court. I dissent from the views expressed by Mr. Justice Hooker.
As a majority of the court express the view that no xight of action exists as against the corporation, it becomes *486unnecessary to inquire whether the directors are responsible.
Moore, J., concurred with Montgomery, O. J.